DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a backflow prevention part formed integrally with a coupled portion to an air hose” it is not clear what is meant by “a coupled portion to an air hose” as the claim later recites “an air hose connection hole” and it is not clear how this connection hole is differentiated from a coupled portion to an air hose and if they are the same or different structures.  For purposes of examination the claim is interpreted such that the backflow prevention part has an integral portion which is used to couple to an air hose which is distinct from an air hose connection hole.  Claim 11 recites “the pump connector connected to the pump through the air hose has a suction hole formed on the other end in which the pump connector is disposed to apply the sucking pressure generated from the pump to the breast molding part” it is not clear how the pump connector itself could have a suction hole formed on an end in which the pump connector is disposed as this recites the pump connector is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 6, and 11 recite a part absorbed to the user’s breast.  As the claim recites positive attachment to the breast the breast is recited as part of the device itself.  Recitations to the body should be in functional form.  For example, “a suction part for attachment to a user’s breast” or “a suction part configured to be attached to a user’s breast.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 6, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2018/0333523 A1).
With regard to claim 6, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part absorbed to a user's breast (Fig. 6A member 14, [0071]);  20a breast pump for applying a breast pumping pressure to the suction part (Fig. 6A 44 and 46, [0080]); a connector connected to the suction part to introduce breast milk pumped by means of the breast pumping pressure (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]);  35a controller for controlling operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]); a cover part coupled to the suction part to accommodate the breast pump, the connector, and the controller therein (Fig. 6A member 12); and a backflow prevention part disposed on top of the connector (including components 102, 90, and 103 as detailed below, these components are placed on top of 82 as they are on the upper side of 82 as opposed to the lower side taken as the side which faces 32) comprising: a case extended from the connector in such a manner as to be formed unitarily with the connector (member 102 is taken as the case which is inserted into 82 to become a unit, Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); a cap having a cylindrical shape which is extended from the cover part in such a manner as to be formed unitarily with the cover part, coupled to the case, and coupled to an air hose connected to the breast pump (member 90 is taken as the cap (Fig. 13) this forms a unit with the cover part 12 when the device is assembled, this is coupled to 102 via the device structure and is coupled to the air hose via connection to 82 (Fig. 12)); and an elastic member entirely disposed in an interior formed by coupling the case 
With regard to claim 7, see consideration of the backflow prevention part above member 102 is taken as a backflow prevention part including member 103 which prevents back flow ([0102], Fig. 10), 102 is integrated with 86 to couple to the air hose 32 (Fig. 6A).  
With regard to claim 9, the controller housing (Fig. 6A controller 15 housing 62) and battery housing (Fig. 6A battery 48 housing 64) are within cover 12 and coupled to 14 via the device structure.  The recitation “formed unitarily” is a product by process limitation.  The applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113. 
With regard to claim 10, see container 60 (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]).
With regard to claim 11, Chang et al. teach a nipple correction and breast enhancement machine (functional recitation, the device structure as cited below is capable of such function), comprising: 15a suction part absorbed to a user's breast (Fig. 6A member 14, [0071]); a pump for generating a sucking pressure (Fig. 6A 44 and 46, [0080]); a pressure application part connected to the suction part to apply the sucking pressure generated from the pump to the suction part (member 32S, Fig. 7A, [0074], [0079]); 20a controller for controlling operations of the pump through control commands (Figs. 2, 6A member 15, [0072], [0074]); a coupling part coupled to .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0333523 A1).
With regard to claim 1, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part absorbed to a user's breast (Fig. 6A member 14, [0071]);  5a connector connected to the suction part to introduce breast milk pumped by means of a breast pumping pressure and coupled to a breast milk container (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); and a breast pumping part (Fig. 6A member 35) coupled to the suction part to accommodate the connector and having a breast pump (Fig. 6A 44 and 46, [0080]) adapted to 10apply the breast pumping pressure to the suction part and a controller adapted to control operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]), wherein the connector comprises: a backflow prevention part formed integrally with a coupled portion to an air hose (Fig. 10 member 102 has a portion which would couple to an air hose 32, Fig. 7 102 is part of bag 60 which connects to the air hose); a backflow prevention elastic member inserted into the backflow prevention part (Fig. 10 disc 
With regard to claim 2, see Fig. 6A the components are separable.
With regard to claim 3, see Fig. 6A the components are separable, the connector and breast pumping part can be taken together to be considered as a separate breast milk collector, air hose 32 (Fig. 7A, [0074]).
With regard to claim 5, see Figs. 22-28, remote interface 140, [0124], [0128].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
Response to Amendment
The amendments to the specification and claims are sufficient to overcome the previous drawing objections and rejections under 35 U.S.C. 112.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783